         
 
  Page 1 PROFESSIONAL SERVICES AGREEMENT

 
 
       

WHEREAS, L-3 Communications Corporation and its direct and indirect Subsidiaries
(hereinafter “L-3” or “Buyer”) desire to secure professional services, as
identified herein; and
WHEREAS, Carl E. Vuono (hereinafter “Consultant”), desires to perform these
professional services:
NOW THEREFORE, in consideration for these premises, the parties agree as
follows:

1.   DEFINITIONS AND ATTACHMENTS.

  1.1.   Any Attachments to this Professional Services Agreement referenced
herein are fully incorporated and form a part of this agreement (hereinafter,
“Agreement”).

  1.2.   “Subsidiary” means a corporation, company, or other entity: (i) at
least fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority); or (ii) which does not have outstanding             shares or
securities, as may be the case in a partnership, joint venture or unincorporated
association, but at least fifty percent (50%) of the ownership interest
representing the right to make the decisions for such operations, company, or
other entity is now or hereinafter, owned or controlled, directly or indirectly,
by a party hereto, but such corporation, company, or other entity shall be
deemed to be a Subsidiary only so long as such ownership or control exists.

2.   SCOPE OF WORK. Services shall be identified by L-3 in written Statements of
Work (“SOW”). L-3 may issue assigned tasks under an SOW in accordance with the
procedures set forth therein. Consultant’s sole authorization to perform any
services for L-3 is receipt of an executed SOW and the assignment of a task
thereunder.

3.   TERM OF AGREEMENT. This Agreement is intended to be a master set of terms
and conditions between L-3 and Consultant. This Agreement shall be effective
upon execution hereof, and shall continue until terminated by either party as
provided for herein. Termination or expiration of a specific SOW shall not
affect termination of this Agreement or other SOW then in effect.

4.   COMPENSATION.

  4.1.   Consultant shall invoice L-3 at the address specified in the SOW and
L-3 shall pay Consultant at the rate set forth in each SOW referencing this
Agreement.

  4.2.   Payments made under this Agreement shall be at a rate commensurate with
the value of the services described in the applicable SOW. These payments shall
not include any amount which will be used improperly by Consultant to influence
the actions of another person on L-3’s behalf. Consultant shall be responsible
for taxes based upon Consultant’s income, the income of Consultant’s personnel,
agents or subcontractors, or any Federal, State or local employment taxes
assessed to Consultant. All undisputed invoices will be paid thirty (30) days
from the date of receipt unless otherwise agreed upon in writing.

5.   REIMBURSABLE EXPENSES.

    L-3 shall reimburse Consultant for reasonable expenses incurred for meals,
lodging, and travel, as set forth in Attachment A and for which funding has been
previously authorized as part of an assigned task under an SOW. Consultant shall
invoice L-3 for actual, substantiated expenses and L-3 shall pay Consultant net
thirty (30) days after receipt of an undisputed invoice.

6.   [RESERVED].

7.   COMMUNICATION AND ADMINISTRATION. For and on behalf of L-3, the person
designated in the SOW shall have cognizance of the services provided pursuant to
this Agreement, and liaison and general administration of the Agreement for L-3
shall be through the designated person. All invoices, statements, reports,
loaned supplies, and equipment shall be sent directly to this individual.
Consultant understands and agrees all commitments or changes affecting price,
quantity, or other terms of the Agreement must be coordinated with the L-3 buyer
designated on the applicable SOW.

 



--------------------------------------------------------------------------------



 



         
 
  Page 2 PROFESSIONAL SERVICES AGREEMENT

 
 
       

8.   RIGHTS IN WORK PRODUCT. The work product of Consultant’s services,
including results, and all ideas, developments, and inventions which Consultant
conceives or reduces to practice during the course of its performance under this
Agreement (“Deliverable Work”) shall be the exclusive property of L-3. This
information, material, and any such inventions shall be deemed L-3 PROPRIETARY
INFORMATION and shall not be disclosed to anyone outside of L-3 or used by
Consultant or others without the prior written consent of L-3. Any article,
paper, treatise, computer program, or report prepared by Consultant pursuant to
this Agreement or which discusses the services performed hereunder, or the
results thereof (written data), and which qualifies as a “work for hire” under
the copyright laws of the United States, shall be the exclusive property of L-3
as “work for hire.” All right, title, and interest, including any copyright in,
and to any written data which does not qualify as a “work-for-hire,” shall be
deemed to have been automatically transferred to L-3 from the date of inception
thereof. Upon L-3’s request, Consultant shall execute any document and render
such other assistance as reasonably necessary to perfect full right, title, and
interest worldwide in the written data, including formal conveyance of
copyright. Written data shall not be published or submitted for publication by
Consultant without the prior written approval of L-3. Further, if any such
articles, paper, treatise, computer program, or report includes work previously
copyrighted by Consultant or a third party, Consultant shall provide L-3 a
nonexclusive, worldwide, irrevocable, paid-up license under such copyrights to
reproduce, distribute, and use the works in any manner.

9.   [RESERVED]

10.   WARRANTIES AND INDEMNITY.

  10.1.   Consultant warrants the services provided to L-3 will be performed in
a professional and competent manner. Furthermore, Consultant warrants that
services and Deliverable Work will conform to the specifications of each SOW.

  10.2   [RESERVED]

  10.3.   Consultant shall indemnify and hold harmless L-3, its employees and
agents, from and against any claims, demands, loss, damage, or expense relating
to bodily injury or death of any person, or damage to real and/or tangible
personal property incurred while Consultant is performing services, and to the
extent proximately caused by the negligent or willful acts or omissions of
Consultant, its personnel, agents, or subcontractors in the performance of
services hereunder.

  10.4.   Consultant hereby represents that it has, or will have, prior to
commencement of work by any individual, valid and sufficient arrangements or
agreements with its employees and/or third parties, such that they agree to be
bound by the confidentiality requirements in this Agreement and subsequent
nondisclosure agreement(s) executed by the parties. Further, Consultant warrants
that it will not deliver to L-3 Deliverable Work which would infringe any duly
issued patent or copyright or any trade secret or other intellectual property
rights or other proprietary rights of a third party.

  10.5.   Consultant shall defend, at its expense, any action brought against
L-3 to the extent that it is based on a claim that Deliverable Work performed
under this Agreement, provided by Consultant and its personnel or agents or
subcontractors, constitutes an infringement of any duly issued patent or
copyright or of any trade secrets or other intellectual property rights or other
proprietary rights of a third party, and Consultant will pay all damages and
costs awarded against L-3, including any settlement amount agreed to be paid,
and related expenses in such action that are attributable to such claim,
provided Consultant is promptly informed in writing and furnished a copy of each
communication, notice, or other action related to the alleged infringement and
is given authority, information, and reasonable assistance at Consultant’s
expense, necessary to defend or settle such claim. Consultant will not be
obligated to defend or be liable for costs and damages to the extent that the
infringement arises out of or relates to (i) L-3’s misuse or modification of
such Deliverable Work; (ii) L-3’s failure to use corrections or enhancements
delivered to L-3, if such materials would have prevented the infringement;
(iii) infringement that results from the combination by L-3 of the Deliverable
Work with any product or technology not owned, developed, or provided by
Consultant, unless Consultant knowingly contributes to the infringement caused
by such combination, in providing the Deliverable Work to L-3 for L-3’s intended
use or application; or (iv) compliance with information, directions,
specifications, or materials provided by L-3. If any such Deliverable Work is,
or in Consultant’s opinion is likely to be held to

 



--------------------------------------------------------------------------------



 



         
 
  Page 3 PROFESSIONAL SERVICES AGREEMENT

 
 
       

      constitute an infringing product, Consultant shall at its expense and
option either (a) procure the right for L-3 to continue using it; (b) replace it
with a non-infringing equivalent; or (c) modify it to make it non-infringing.

11.   [RESERVED]

12.   CONFIDENTIAL INFORMATION; NON-COMPETITION UNDERTAKING; ENGAGEMENTS WITH
THIRD PARTIES.

  12.1.   Consultant shall maintain proprietary, confidential and secret all L-3
information which may be disclosed to Consultant as being proprietary,
confidential and secret in nature, and Consultant shall not disclose this
information to any other person (including L-3 employees in any other division,
group, or entity), firm, or corporation. Consultant shall also maintain as
confidential the “know-how” and future plans of L-3 relating to the fields of
endeavor in which Consultant performs investigations, evaluations, and services
for L-3, as well as the nature of certain work projects to which Consultant is
exposed, and the identity of persons working on those projects.

  12.2.   During Consultant’s performance of services to L-3, Consultant may be
granted access to and use of software programs and other forms of intellectual
property that are licensed to L-3 from third parties for L-3’s use (hereinafter
“Third Party Intellectual Property”). Consultant’s use of Third Party
Intellectual Property is strictly limited to supporting L-3 during Consultant’s
performance of services. Consultant is not granted a license to Third Party
Intellectual Property, and shall not (i) use, copy, or modify Third Party
Intellectual Property except as specified by L-3; (ii) remove Third Party
Intellectual Property from L-3’s premises without L-3’s prior approval;
(iii) disassemble, decompile, or otherwise reverse engineer Third Party
Intellectual Property; and (iv) disclose Third Party Intellectual Property to
other third parties, or the existence of L-3’s license to use Third Party
Intellectual Property.

  12.3.   If, in connection with its performance, Consultant discloses to L-3
any ideas, developments, or suggestions conceived or actually reduced to
practice by Consultant prior to its performance hereunder, no relationship,
proprietary or otherwise, express or implied, is established with L-3 by the
disclosure, no obligation of any kind is assumed by, nor may be implied against
L-3, unless a separate written contract regarding the subject of disclosure is
consummated by the parties, and then the obligation shall be only as expressed
in the separate contract.

  12.4   Consultant agrees to refrain from making any disparaging or derogatory
remarks, comments or publications regarding L-3 or any of its affiliates,
predecessors or successors or any of their respective officers, directors,
employees, products or services.

  12.5   Consultant hereby agrees that during the term of this Agreement and the
12-month period immediately thereafter, without the prior written consent of
L-3, (i) he or she will not, directly or indirectly, either as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in, any (a) entity which is in Competition with the business of L-3 or
(b) Competitive Activity and (ii) he or she shall not, on his or her own behalf
or on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who is or has been employed by L-3 at any time
during the twelve (12) months immediately preceding such solicitation. For
purposes of this Section 12.5: (A) an entity shall be deemed to be in
“Competition” with L-3 if it is principally involved in the purchase, sale or
other dealing in any property or the rendering of any service purchased, sold,
dealt in or rendered by L-3 as a part of the business of L-3 within the same
geographic area in which L-3 effects such sales or dealings or renders such
services at the Relevant Date; and (B) “Competitive Activity” shall mean any
business into which L-3 has taken substantial steps to engage, as of the
Relevant Date, which would be deemed to be in Competition with the business of
L-3 if such steps had been completed prior to the Relevant Date; and (C) the
term “Relevant Date” shall mean each date during the term of this Agreement
through (and including) the effective date of termination of this Agreement.
Notwithstanding the foregoing, nothing contained in this Section 12.5 shall
(x) prohibit Consultant from serving as an officer, employee or independent
consultant of any business unit or subsidiary which would not otherwise be in
Competition with L-3 or a Competitive Activity, but which business unit is a
part of, or which subsidiary is controlled by, or under common control with, an
entity that would be in competition with L-3, so long as Consultant does not
engage in any activity which is in Competition with any business of L-3 or is
otherwise a Competitive Activity or (y) be construed so as to preclude
Consultant from investing in any

 



--------------------------------------------------------------------------------



 



         
 
  Page 4 PROFESSIONAL SERVICES AGREEMENT

 
 
       

      publicly or privately held company, provided Consultant’s beneficial
ownership of any class of such company’s securities does not exceed 5% of the
outstanding securities of such class.

  12.6   The parties hereto agree that the provisions of Section 12.5 are
reasonable. If a court determines, however, that any provision of Section 12.5
is unreasonable, either in period of time, geographical area or otherwise, then
the parties hereto agree that the provisions of Section 12.5 should be
interpreted and enforced to the maximum extent which such court deems
reasonable.

  12.7   Subject to Section 12.5, Consultant shall have the right to accept
employment and/or perform consulting work for one or more third parties, so long
as such employment or work does not impair his ability to perform his
responsibilities hereunder.

13.   CONSULTANT PERSONNEL. Consultant hereby agrees to submit to the L-3
representative set forth in the applicable SOW, the names, resumes, and other
pertinent information requested by L-3 prior to utilization of any personnel by
Consultant. L-3 reserves the right to request the replacement of any of the
Consultant’s personnel assigned to perform services under this Agreement and
Consultant shall immediately remove such personnel and secure replacement(s)
acceptable to L-3.

14.   NOTICES. Written notice shall be sent to the parties by hand, by overnight
carrier or by U.S. certified mail at the following address:

         
 
  L-3 Communications Corporation   Carl E. Vuono
 
  600 Third Avenue   5796 Westchester Street
 
  New York, New York 10016   Alexandria, VA 22310
 
  Attention: General Counsel    

15.   CONFLICTING AGREEMENTS. Consultant warrants that it is not a party to any
other existing agreement which would prevent Consultant from entering into this
Agreement or which would adversely affect this Agreement.   16.   INDEPENDENT
CONTRACTOR. It is understood and agreed that Consultant shall be acting as an
independent contractor and not as an agent or employee of L-3. Accordingly, the
Consultant assumes all risks and hazards encountered in its performance of this
agreement, and further, the Consultant shall be solely responsible for all
injuries, including death, to all persons and all loss or damage to property
which are attributed to the Consultant’s performance under this agreement or
that of any agent, employee, or subcontractor engaged by the Consultant.
Consultant shall not have the power or authority to create or modify any binding
obligation or agreement on behalf of L-3, and Consultant shall not represent to
any third party that he or she has such power or authority. Consultant
acknowledges that he or she shall not participate in (and shall not receive any
benefits or awards under) any L-3 employee benefit plans by virtue of this
agreement.

17.   TERMINATION.

  17.1.   Any SOW referencing this Agreement may be terminated for cause by
either party for failure to comply with any terms and conditions of this
Agreement or the applicable SOW, provided however, that the party in breach
shall have ten (10) working days, or such period as the parties may otherwise
agree in writing, to cure such breach following written notification, and
further provided default by either party under a SOW shall not affect any other
SOW under this Agreement.     17.2.   Additionally, this Agreement and/or a SOW
referencing this Agreement may be terminated for convenience by L-3 upon thirty
(30) days prior written notice to Consultant. The terms of this Agreement shall
survive any such termination of this Agreement, with respect to any SOW then in
effect, until such SOW expires or is terminated as set forth in this Agreement.
In the event of termination of this Agreement or a SOW, L-3’s sole obligation,
except for those provided in Section 17.3, shall be to pay Consultant for any
authorized work performed and authorized expenses incurred through the date of
the termination, subject to any not-to-exceed amount set forth in the SOW. This
paragraph shall not be deemed to waive, prejudice, or diminish any rights

 



--------------------------------------------------------------------------------



 



         
 
  Page 5 PROFESSIONAL SERVICES AGREEMENT

 
 
       

      which L-3 or Consultant may have at law or in equity for an unlawful
termination or other breach of this Agreement by the other party.     17.3.  
The provisions of Sections 8, 9, 10, 11, 12, and 21 shall survive termination of
this Agreement and the expiration or termination of any SOW issued under the
Agreement.

18.   ETHICAL CONDUCT. It is acknowledged that any payment, gift, tip, meal,
transportation, entertainment or other benefit or promise of a benefit provided
to or paid for a U.S. Government employee by the Consultant other than pursuant
to the limited authorized exceptions in the appropriate agency internal standard
of conduct, is prohibited, whether or not the situation involved pertains to L-3
business.

    It is further acknowledged that when acting on behalf of L-3, the Consultant
shall neither seek nor receive information from non-L-3 sources which could
compromise L-3’s code of ethical conduct and associated policies, or the
policies of the U.S. Government. If the Consultant comes into possession of
information which is not appropriate for L-3 to possess under either L-3’s code
of ethical conduct or the U.S. Government policies, the Consultant will not
reveal such information to L-3.

    The Consultant agrees to comply fully with the procurement integrity
provisions of the Office of Federal Procurement Policy Act (Procurement
Integrity Act) and all regulations issued thereunder. Further, the Consultant
agrees that it will execute such certifications as are required by L-3 or the
Procurement Integrity Act and regulations issued thereunder regarding the
Consultant’s compliance therewith.

19.   ACCESS TO L-3 FACILITIES. Consultant’s use and access to any applicable
facility shall be subject to all L-3’s security, traffic, smoke free environment
restrictions, as well as any other L-3 rules and regulations, and any and all
other reasonable restrictions which L-3 may impose from time to time. Access may
be limited to L-3’s normal hours of operations (excluding holidays and shutdown
periods, if any). L-3 may limit or deny access to any other Consultant
representatives.

20.   [RESERVED].

21.   GENERAL.

  21.1   ASSIGNMENT OF SERVICES AGREEMENT. The Consultant may not assign any of
its rights or obligations hereunder without the prior written consent of L-3.
L-3 may assign its rights and obligations under this Agreement to any
subsidiary, affiliate or successor in interest of L-3 without the consent of the
Consultant. The Consultant shall be provided with written notice of such
assignment. In all such cases, the assignment of this Agreement and the
assumption of the rights and obligations thereunder shall be at no additional
cost to L-3.

  21.2.   FORCE MAJEURE. Neither party shall be liable for any delays resulting
from acts of God, strikes, riots, acts of war, epidemics, or governmental
regulations.

  21.3.   NO PUBLICITY. Neither party hereto shall, without securing written
consent of the other party, publicly announce the existence of this Agreement or
advertise or release any publicity in regard thereto, except that L-3 and
Consultant may disclose the terms of this Agreement to extent required by law or
regulation.

  21.4.   BINDING AGREEMENT. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of L-3 and shall be binding upon and
inure to the benefit of Consultant’s heirs, legal representatives, successors,
and assigns.

  21.5.   GOVERNING LAW; WAIVER OF JURY TRIAL. The validity, performance, and
construction of this Agreement shall be governed by the laws of the State of New
York, excluding conflicts of laws provisions. EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY SUIT, LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



         
 
  Page 6 PROFESSIONAL SERVICES AGREEMENT

 
 
       

  21.6.   SEVERABILITY. If any of the provisions or portions of this Agreement
are invalid under any applicable statute or rule of law, they are to that extent
to be deemed omitted.

  21.7.   ASSIGNMENT. Except as otherwise provided in this Agreement, neither
party shall assign or transfer any of its rights or obligations hereunder
without the prior written consent of the other party hereto, which assignment
shall not be unreasonably withheld, and any such attempted assignment shall be
void.

  21.8.   MERGER OF AGREEMENT. This Agreement and/or any SOWs which are issued
with reference to this Agreement and accepted by Consultant constitute the
entire understanding between the parties relating to the subject matter hereof,
and supersede all previous communications, representations, or agreements,
either oral or written, with respect to the subject matter hereof, and no
representations or statements of any kind made by any representative of
Consultant or L-3, which are not stated in this Agreement and any SOW, shall be
binding on Consultant or L-3. Where this Agreement conflicts with the terms of
L-3’s SOW, the terms of this Agreement will supersede those of the SOW only to
the extent of such conflict. No addition to or modification of any provision of
this Agreement shall be binding upon Consultant or L-3 unless made in writing
and signed by the respective duly authorized representatives of Consultant and
L-3.

  21.9   EQUITABLE RELIEF. Consultant acknowledges and agrees that money damages
would not be an adequate remedy for any breach of his or her agreements
contained in Section 8 or 12 hereof, and that in addition to any other remedies
available to L-3, L-3 shall be entitled to the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
the agreements contained in such Sections.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative.
Dated: June 1, 2010

            L-3 COMMUNICATIONS CORPORATION
      By:   /s/ Michael T. Strianese         Name:   Michael T. Strianese       
Title:   Chairman, President and Chief Executive Officer     

                  /s/ Carl E. Vuono       Carl E. Vuono           

 



--------------------------------------------------------------------------------



 



         
 
  Page 7 PROFESSIONAL SERVICES AGREEMENT

 
 
       

ATTACHMENT A
TRAVEL & REIMBURSABLE EXPENSES
Consultant will comply with the following practices when billing for direct
out-of-pocket expenses.

1.   Air transportation expenses: All approved travel should be booked using
L-3’s Travel Service to minimize costs. L-3 will reimburse for first-class fares
on domestic flights and business-class fares for international travel (first
class is reimbursable for international travel only when approved in advance by
L-3 Senior Management). Trips should also be booked as far in advance as
possible to qualify for special air fare promotions and discount fares.

2.   Lodging expense: Consultant should coordinate with the L-3 contact
designated in the applicable SOW, to identify hotels with whom L-3 has
negotiated special rates, or when such accommodations are not available, use
hotels where corporate discounts are offered.

3.   Meal expenses: The reasonable cost of meals on overnight trips is allowed
while traveling on L-3’s behalf. When dining with L-3 employees, separate checks
should be requested. Entertainment, such as theater tickets and hotel room
movies, are personal expenses, and are not reimbursable. Expenses for meals and
other entertainment provided to L-3 employees are not reimbursable. Meals
pertaining to travel on one-day trips that meet or exceed a 55 mile radius, will
be reimbursed by L-3.

4.   Alcoholic beverages: Alcoholic beverage costs are not reimbursable under
normal business expenses. It could be covered under rare cases if approved by
L-3 Senior Management. In those cases, all alcoholic beverage expenses will be
listed separately as entertaining expense.

5.   Tips: Tips are an acceptable expense if they represent customary and
reasonable amounts for meals, porter, taxi, or similar services. Tips for meals
must be included in the meal cost and tips for the ground transportation must be
included in transportation costs. Tips to porters, bellhops, etc. should be
listed as miscellaneous travel.

6.   Laundry expense: Charges for laundry are reimbursable by L-3 if the trip
exceeds four (4) days.

7.   Car rental: In the U.S., compact cars will be rented when available, and
comparable models will be rented when traveling internationally. All optional
insurance for rental cars while on L-3 business in the U.S. and Canada, are not
reimbursable. Optional collision insurance purchased internationally is
acceptable where obligatory. Fines for parking or traffic violations are not
reimbursable expenses whether incurred in a rental car or while using one’s
personal automobile for L-3 business.

8.   Local travel: The approved reimbursement rate for use of one’s personal
automobile for L-3’s business is the maximum amount allowed by current IRS
regulations. Local travel between the Consultant and L-3 as a normal part of
doing business is not reimbursable.

9.   Telephone expense: L-3 allows reasonable and customary personal telephone
expenses while traveling (called safe arrival or time of departure calls NTE
$10-$20). In those instances where approved business calls are charged to a
personal telephone, the original bill must be submitted with an explanation for
each call. L-3/IS will not be responsible for the entire phone bill or wireless
service or personal in-ternet access.

10.   Expense statements: Expense Statements, when traveling on L-3’s behalf,
should contain information pertaining to only one (1) trip and must be prepared
on a timely basis. Original copies of airline tickets, itinerary and hotel
charges, car rentals and other expense in excess of twenty-five dollars ($25.00)
must be included.

 



--------------------------------------------------------------------------------



 



(LOGO) [y03600y0360000.gif]
Statement of Work
Carl E. Vuono
This statement of work outlines the tasking associated with consulting services
from Carl E. Vuono (“Consultant”) under the Professional Services Agreement
being executed simultaneously with this statement.
Scope of Work: Consultant shall perform assigned tasks within the scope of the
following:

  1)   Assistance and support in connection with transitioning the position of
President of L-3 Services Group (or its successors) to one or more individuals
to be appointed on an interim or permanent basis.

  2)   General strategic advice and program support with respect to the business
operations and prospects of L-3 Services Group (or its successors), or with
respect to any other group, subsidiary, division or business unit of L-3 and its
direct or indirect subsidiaries.

  3)   Advice to L-3 and its groups/divisions in support of key business
initiatives, including selected overseas pursuits.

  4)   Advice to L-3 and its groups/divisions on matters associated with key USG
customers, including but not limited to the Department of Defense, the services,
the COCOMs, the Department of State (INL and regional bureaus), USAID, US
Ambassadors and country teams, and selected military commanders.

  5)   Advice to L-3 and its groups/divisions on matters associated with key
international customers, including non-US governments, international
organizations, NGOs/PVOs and private sector entities.

Specific tasks within this scope of work shall be assigned to Consultant by
Michael T. Strianese, Chairman, President and Chief Executive Officer of L-3,
Steven Kantor, Senior Vice President and President of L-3 Services Group, or
their respective designees. Except with respect to in-person meetings and
presentations, Consultant may perform all assigned tasks from home or at such
other locations as are reasonably designated by him. Subject to availability,
upon request Consultant will be provided reasonable access to visitors’ officers
at L-3 facilities and may reasonably utilize corporate infrastructure, resources
and support services (computers and other IT equipment, secretarial services,
copying, phone, etc.) as may be necessary or appropriate to perform assigned
tasks. During the period of performance, Consultant shall be provided a
visitor’s/consultant’s badge for access to L-3 facilities, which may be used
only in accordance with the foregoing.
It is the expectation of the parties that the hours required to perform this
scope of work will be below 20% of Consultant’s typical hours while he was an
L-3 employee. In the event that the parties mutually desire to increase this
scope of work, the parties shall amend this agreement to detail the increased
level of work required and shall adjust the rate of pay accordingly.

 



--------------------------------------------------------------------------------



 



Period of Performance: The period of performance is from 1 June 2010 until 31
May 2011.
Rate of Pay: $25,000 per month.
Travel Requirements: The parties do not currently anticipate any significant
travel requirements in connection with the performance of this statement of
work. The guidelines in support of travel reimbursement are in accordance with
the Professional Services Agreement (PSA) and will be reimbursed at actual cost.
In the event the parties mutually agree to modify the anticipated travel
requirements, the parties shall consider additional modifications to this
statement of work as may be appropriate to compensate for this change.
All questions pertaining to this Statement of Work are to be
directed/coordinated with Michael T. Strianese, Chairman, President and Chief
Executive Officer, L-3 Communications Corporation, 600 Third Avenue, New York,
NY 10016
Date: June 1, 2010
L-3 COMMUNICATIONS CORPORATION
By:  /s/ Michael T.
Strianese                                                            
Name: Michael T. Strianese
Title: Chairman, President and Chief Executive Officer
 /s/ Carl E.
Vuono                                                                
           
Carl E. Vuono

 